DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/EP2019/067683 07/02/2019.                  
            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1856076 07/02/2018 filed on 01/04/21.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 01/13/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.        Applicant’s election without traverse of claims 1-11, 13-19 drawn to a method and species:  acrylic acid as the monomer m1, laurylmethacrylamide as the monomer  in the reply filed on 02/09/22 is acknowledged.
6.        Claims 1-19 are pending. Claim 12 is directed to the non-elected invention. Accordingly, claims 12 is withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention. Claims 1-11, 13-19 are examined in this Office action.

Specification
7.       Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In an instant case, the recitation “The present invention relates to” in line 1 is implied.

Claim Rejections - 35 USC § 112
8.        The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.         Claims 1-11, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         (a)   The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
           Regarding claim 1, each of the steps in a method or process claims require to use gerunds, which are a form of a verb that ends in “ing” and operates to direct the action that is to take place. A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). Accord Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton 
      (b)    Claims 7-8, 15-18 recites the limitation "the amount of crosslinking monomers (mR)" or “crosslinking monomers (mR)” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note: the base claim 6 states “monomers (mR).”
             Claims 2-11, 13-19 depends from rejected claim 1.
              Appropriate correction is required.

Claim Rejections - 35 USC § 102
10.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.       Claims 1-5, 9-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 2014/0378617).
           Regarding claims 1, 3-5, 13-14, Wilson discloses a method of adding solid polymer particles into aqueous fluid, wherein solid polymer particles comprising hydrophilic units (water-soluble or water-dispersible units) interrupted at various places with small hydrophobic blocks (para [0002], [0220], [0319]), wherein the solid polymer particles are prepared by micellar radical polymerization in which following are brought into contact, within an aqueous medium: hydrophilic monomer such as acrylic acid 
           In claim 1, the recitation “A method for the gradual release of polymer chains within a liquid release medium” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 1 merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such intended purpose Thus, Wilson meets all requirements of claims 1, 3-5, 13-14.
            Regarding claim 2, Wilson discloses the number average molecular weight of between 1000 to 100000 g/mol (para [0024], [0048]), fall into instant claim range of between 500 and 100000 g/mol.
           Regarding claim 9, Wilson discloses the same polymer chain released as instantly claimed, the properties of the released polymer chain such as scale-inhibition, clathrate inhibition and/or corrosion inhibition would inherently be same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claim 10, Wilson discloses the medium is a liquid medium encountered during the extraction of oil within a hydrocarbon reservoir (para [0200], [0319]).
           Regarding claim 11, Wilson discloses the contacting of the solid polymer particles into aqueous fluid performed at 60 0C (para [0319]) fall into instant claim range of greater than or equal to 50 0C and less than or equal to 150 0C.   
12.       Claim 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson as applied to claims 1, 4, above and evidenced by Lamaire-Audoire (S. Lamaire-Audoire, et. al., Selective deprotection of allyl amines using palladium, Tetrahedron Letters, 1995, 36, 1267-1270). 
         Wilson includes features of claims 1, 4, above, 
         Regarding claim 6, Wilson discloses monomer such as N,N-diallyl-N-alkylamine (para [0104]) read on monomer comprising at least two ethylenic unsaturation and separated by at least cleavable group as evidenced from Lamaire-Audoire (abstract).

Claim Rejections - 35 USC § 103
13.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

15.       Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above.
            Wilson includes the features of claim 1 above.
            Regarding claim 19, Wilson discloses the contacting of the solid polymer particles into aqueous fluid performed at 60 0C (para [0319]) overlapping at end point instant claim range of between 60 0C and 120 0C.
           The examiner takes note of the fact that the prior art temperature 60 0C   overlaps the claimed range of between 60 0C and 120 0C at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Allowable Subject Matter
16.      Claims 7-8, 15-18 are not allowed (please See 112 rejections).
17.       The following is a statement of reasons for the indication of allowable subject matter:  closest prior arts are Wilson (US 2014/0378617) and Hough (US 2011/ 0253873) related to claims 7-8, 15-18. 
           Wilson dos not disclose the crosslinker monomers and its amounts required in claims 7-8, 15-18. Hough discloses polymer containing 40.31 wt% methacrylic acid (read on hydrophilic monomer), 53.58 wt% ethyl acrylate (read on hydrophobic monomer) and 0.31 wt% ethylene glycol dimethacrylate (read on crosslinker monomer) 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766